Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 5/10/2022. Claims 1-20 are currently pending.
Response to Arguments
As to claims 1, and 19-20, applicants submit the following arguments:
“When the PINO resides at Roy's user device as described in Roy, [0035]-[0037], for example as a browser plug-in, the PINO acts as a translator for gestures input by the user. That is, the PINO captures the user's input gesture, maps the gesture to the website's standardized protocol (e.g., XML), and sends instructions to the website to perform the standardized protocol action(s) associated with the gesture. (Roy, [0035]-[0037].) Because the PINO acts as an XML translator in this embodiment of Roy, there is no reason to send a linking request to the website - while the PINO may link a user's gesture to an XML action, the website receives only the XML instruction, not a linking request. Indeed, nowhere does Roy disclose sending a linking request from the user device to the website when the PINO is located at the user device.”

The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.I-II. 
Accordingly, the description of an alternative embodiment (e.g. the PINO residing on the user device) does not negate the teachings of the PINO residing on the website service provider.
“Further, because no linking request is sent to the website in the embodiment where the PINO resides at the user device, there would have been no motivation for a person of skill in the art to modify Roy such that the website would return an acceptance message indicating a successful linking for receipt by the PINO. As such, it would not have been obvious to combine the alleged confirmation message of Sheth with Roy under this embodiment.”

The examiner respectfully disagrees. As recited above, Roy still discloses that the PINO may reside on the website service provider. Accordingly, examiner reiterates that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization to incorporate the teachings of Sheth's confirmation message.
Motivation to do so would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of user interfaces would have found it obvious to combine Roy's website gesture customization with Sheth's confirmation message in order to gain the commonly understood benefit of such adaptation, such as allowing the user to verify the accuracy of the received command, as taught by Sheth [See ¶-56].
“First, the cited portions of Roy clearly indicate that the service provider "can specify...gestures or keystrokes as actions for specific instructions on a respective webpage," indicating that the PINO rules in this embodiment are "set by the service provider." Nowhere does Roy indicate that the website actions in this embodiment are linked to a user-defined gesture, as recited in the claims; rather, the gestures and/or keystrokes corresponding to website actions in the embodiment where the PINO resides within the service provider are specified by the service provider itself. Thus, there is no "linking request" to link a user-defined gesture to a website action.”

The examiner respectfully disagrees. As stated above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. The description of an alternative embodiment does not negate the teachings that a user may define a custom gesture command. Roy discloses that a user may define (first user instruction) custom gestures (first user-specified gesture) that cause a specific website command (first action) [See ¶-79].
“Second, even if the PINO in this embodiment could be said to receive the user instruction to associate an action with a user-specified gesture, the PINO does not further send the interaction request to afirst website. Because the PINO already resides within the website, Roy does not disclose the PINO sending further messages to the website. And as there is no linking request sent to the website from the PINO, there would be no corresponding acceptance of such a request received by the PINO from the website - and thus no reason to incorporate the confirmation of Sheth into this embodiment of Roy.”

The examiner respectfully disagrees. Roy discloses that the PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives the user gesture definition that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]. Since the PINO 106 may reside within the service provider 116/website and the PINO receives the personalized user command, a skilled artisan would understand that the command (first website-specified user input) is transmitted to the website (first website).
“Sheth describes a handwritten command processing service that interprets handwriting from a user and converts such handwriting to a command. (Sheth, Abstract.) While [0054]- [0055] do describe a "confirmation message," this confirmation message is not a confirmation that a gesture was successfully linked to an action at a website. Indeed, Sheth's confirmation message is not even a confirmation that any action has been performed. Rather, Sheth's "confirmation message" is actually a request from the system for the user to confirm that the system correctly converted the handwriting to text. A request to confirm that a translation is accurate is not the same as an "acceptance" that the gesture "has been successfully linked" to a response as recited in claim 1. The "confirmation message" of Sheth requires the user to take further action in order for the user's handwriting to ultimately result in an action. Essentially, Sheth describes a system that converts handwriting to text, where the text is then read as a command, such that the system executes an action identified by the command (after all appropriate confirmations from the user). Nothing in Sheth links the handwriting itself to the actual action to be executed, and so there is no "linking" between a user gesture and an action to be "accepted" (or even "confirmed") by Sheth.”

The examiner respectfully disagrees. Sheth discloses that a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. Although Sheth does not explicitly teach that the confirmation is for "indicat[ing] that the first user-specified gesture has been successfully linked", it would have been obvious to apply Sheth's teachings to transmit a confirmation message of the assignment of an input event to a specific website action, taught by Roy.
Motivation to do so would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of user interfaces would have found it obvious to combine Roy's website gesture customization with Sheth's confirmation message in order to gain the commonly understood benefit of such adaptation, such as allowing the user to verify the accuracy of the received command, as taught by Sheth [See ¶-56]. Further, motivation to do so would be to allow the user to confirm receipt and acceptance of the command.
Applicant’s arguments dated 5/10/2022 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth").
As to claim 1, Roy discloses a computer-implemented method, comprising: receiving a first user instruction to associate a first action with a first user-specified gesture such that the first action occurs upon receipt of the first user-specified gesture, wherein the first user-specified gesture relates to a first user input on a display of a user device; … [A user may define (first user instruction) custom gestures (first user-specified gesture) that cause a specific website command (first action) [See ¶-79]]
sending a first interaction request to a first website, the first website comprising a first website-specified response associated with a first website-specified user input, such that the first website-specified response is configured to occur upon receipt of the first website-specified user input; [PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. PINO 106 receives the user gesture definition that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]. Since the PINO 106 may reside within the service provider 116/website and the PINO receives the personalized user command, a skilled artisan would understand that the command (first website-specified user input) is transmitted to the website (first website). PINO 106 includes personalized commands 320 that stores the input events (first website-specified user input) and specific website actions (first website-specified response) that they will trigger [See ¶-42, 44]]
wherein the first interaction request includes a request of a first linking of the first user- specified gesture to the first website-specified response, and wherein the first linking is based on the first website determining that the first action corresponds to the first website-specified response and [A user may define ("request of a first linking") that a circle gesture (first user- specified gesture) causes a redirect command to a "Contact" page (first website-specified response) within a website [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives and stores the personalized user command ("first website determining that the first action corresponds to the first website-specified response") [See ¶-44]]
permitting the first action upon the receipt of the first user-specified gesture; … [The user may provide a circle gesture and cause a redirect to a contact page [See ¶-79]].
However, Roy does not teach "receiving a first acceptance message from the first website that indicates that the first user-specified gesture has been successfully linked to the first website-specified response."
On the other hand, Sheth does teach "receiving a first acceptance message from the first website that indicates that the first user-specified gesture has been successfully linked to the first website-specified response."
Sheth discloses that a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. Although Sheth does not explicitly teach that the confirmation is for "indicat[ing] that the first user-specified gesture has been successfully linked", it would have been obvious to apply Sheth's teachings to transmit a confirmation message of the assignment of an input event to a specific website action, taught by Roy.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization to incorporate the teachings of Sheth's confirmation message.
Motivation to do so would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of user interfaces would have found it obvious to combine Roy's website gesture customization with Sheth's confirmation message in order to gain the commonly understood benefit of such adaptation, such as allowing the user to verify the accuracy of the received command, as taught by Sheth [See ¶-56]. Further, motivation to do so would be to allow the user to confirm receipt and acceptance of the command.
As to claim 2, Roy, and Sheth do not explicitly teach "receiving a first user selection of the first action for associating with the first user-specified gesture."
However, Roy discloses that the user may configure gestures to execute one of a plurality of website commands [See ¶-79]. It would have been obvious to allow the user to select (first user selection) the desired command (first action) to associate with the user gesture (first user-specified gesture).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate a selection of a desired command.
Motivation to do so would be to allow the user to select from the plurality of available commands to execute in response to the gesture.
As to claim 12, Roy, and Sheth disclose the computer-implemented method of claim 1, wherein the first action relates to moving a display element of the first website or performing a first website-specified function provided upon a display of the user device [Roy, The command issued may be to rearrange the webpage layout ("moving a display element of the first website") or increasing font, changing color, initiating a purchase (respectively "performing a first website-specified function") [See ¶-79]].
As to claim 13, Roy, and Sheth disclose the computer-implemented method of claim 1, further comprising: sending the first interaction request to a second website, the second website comprising a second website-specified response associated with a second website-specified user input, [Roy, A user may define custom gestures (first user-specified gesture) that cause a specific website command (second website-specified response) [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a plurality of websites (second website) [See ¶-32, 38, and 42]. PINO 106 receives the user gesture definition (first interaction request) that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]]
such that the second website-specified response is configured to occur upon receipt of the second website-specified user instruction, [Roy, PINO 106 receives the user gesture definition (first interaction request) that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]]
wherein the first interaction request includes a request of a second linking of the first user-specified gesture to the second website-specified response, and wherein the second linking is based on the second website determining that the first action corresponds to the second website-specified response and [Roy, A skilled artisan would understand that the user could define (second linking) the same gesture (first user-specified gesture) and command (second website-specified response) to be performed to a second webpage of the plurality of webpages 118]
permitting the first action upon receipt of the first user-specified gesture; and [Roy, The user may provide a circle gesture and cause a redirect to a contact page [See ¶-79]]
receiving a second acceptance message from the first website that indicates that the first user-specified gesture has been successfully linked to the second website-specified response [Sheth, a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. It would have been obvious to apply Sheth's teachings to transmit a confirmation message of the second assignment of an input event to a specific website action, taught by Roy].
As to claim 15, Roy, and Sheth disclose the computer-implemented method of claim 1, wherein the first action is the first website-specified response such that the first website-specified response occurs upon receipt of the first user-specified gesture [Roy, The user may provide a circle gesture (first user-specified gesture) and cause a redirect to a contact page (first website-specified response) [See ¶-79]].
As to claim 19, Roy discloses a system, comprising: a memory; and a processor coupled to the memory and configured to: [PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. Service provider 116 communicates via a standardized protocol to present webpages 118 [See ¶-32]. A skilled artisan would understand that the service provider 116 would therefore inherently include a memory and a processor to perform such functionality]
receiving a first user instruction to associate a first action with a first user-specified gesture such that the first action occurs upon receipt of the first user-specified gesture, wherein the first user-specified gesture relates to a first user input on a display of a user device; [A user may define (first user instruction) custom gestures (first user-specified gesture) that cause a specific website command (first action) [See ¶-79]]
sending a first interaction request to a first website, the first website comprising a first website-specified response associated with a first website-specified user input such that the first website-specified response configured to occur upon receipt of the first website-specified user input, [PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. PINO 106 receives the user gesture definition that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]. Since the PINO 106 may reside within the service provider 116/website and the PINO receives the personalized user command, a skilled artisan would understand that the command (first website-specified user input) is transmitted to the website (first website). PINO 106 includes personalized commands 320 that stores the input events (first website-specified user input) and specific website actions (first website-specified response) that they will trigger [See ¶-42, 44]]
wherein the first interaction request requests a first linking of the first user-specified gesture to the first website-specified response, and wherein the first linking is based on the first website determining that the first action corresponds to the first website-specified response and [A user may define ("requests a first linking") that a circle gesture (first user- specified gesture) causes a redirect command to a "Contact" page (first website-specified response) within a website [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives and stores the personalized user command ("first website determining that the first action corresponds to the first website-specified response") [See ¶-44]]
permitting the first action upon the receipt of the first user-specified gesture; … [The user may provide a circle gesture and cause a redirect to a contact page [See ¶-79]].
However, Roy does not teach "receiving a first acceptance message from the first website that indicates that the first user-specified gesture has been successfully linked to the first website-specified response."
On the other hand, Sheth does teach "receiving a first acceptance message from the first website that indicates that the first user-specified gesture has been successfully linked to the first website-specified response."
Sheth discloses that a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. Although Sheth does not explicitly teach that the confirmation is for "indicat[ing] that the first user-specified gesture has been successfully linked", it would have been obvious to apply Sheth's teachings to transmit a confirmation message of the assignment of an input event to a specific website action, taught by Roy.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization to incorporate the teachings of Sheth's confirmation message.
Motivation to do so would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of user interfaces would have found it obvious to combine Roy's website gesture customization with Sheth's confirmation message in order to gain the commonly understood benefit of such adaptation, such as allowing the user to verify the accuracy of the received command, as taught by Sheth [See ¶-56]. Further, motivation to do so would be to allow the user to confirm receipt and acceptance of the command.
As to claim 20, Roy discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: [PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. Service provider 116 communicates via a standardized protocol to present webpages 118 [See ¶-32]. A skilled artisan would understand that the service provider 116 would therefore inherently include a memory and a processor to perform such functionality]
receive a first user instruction to associate a first action with a first user-specified gesture such that the first action occurs upon receipt of the first user-specified gesture, wherein the first user-specified gesture relates to a first user input on a display of a user device; [A user may define (first user instruction) custom gestures (first user-specified gesture) that cause a specific website command (first action) [See ¶-79]]
send a first interaction request to a first website, the first website comprising a first website-specified response associated with a first website-specified user input such that the first website-specified response configured to occur upon receipt of the first website-specified user input, [PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. PINO 106 receives the user gesture definition that causes a command within a website (e.g. redirect to a "Contact" page) [See ¶-79]. Since the PINO 106 may reside within the service provider 116/website and the PINO receives the personalized user command, a skilled artisan would understand that the command (first website-specified user input) is transmitted to the website (first website). PINO 106 includes personalized commands 320 that stores the input events (first website-specified user input) and specific website actions (first website-specified response) that they will trigger [See ¶-42, 44]]
wherein the first interaction request requests a first linking of the first user-specified gesture to the first website-specified response, and wherein the first linking is based on the first website determining that the first action corresponds to the first website-specified response and [A user may define ("requests a first linking") that a circle gesture (first user- specified gesture) causes a redirect command to a "Contact" page (first website-specified response) within a website [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives and stores the personalized user command ("first website determining that the first action corresponds to the first website-specified response") [See ¶-44]]
permitting the first action upon the receipt of the first user-specified gesture; … [The user may provide a circle gesture and cause a redirect to a contact page [See ¶-79]].
However, Roy does not teach "receive a first acceptance message from the first website that indicates that the first user- specified gesture has been successfully linked to the first website-specified response."
On the other hand, Sheth does teach "receive a first acceptance message from the first website that indicates that the first user- specified gesture has been successfully linked to the first website-specified response."
Sheth discloses that a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. Although Sheth does not explicitly teach that the confirmation is for "indicat[ing] that the first user-specified gesture has been successfully linked", it would have been obvious to apply Sheth's teachings to transmit a confirmation message of the assignment of an input event to a specific website action, taught by Roy.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization to incorporate the teachings of Sheth's confirmation message.
Motivation to do so would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of user interfaces would have found it obvious to combine Roy's website gesture customization with Sheth's confirmation message in order to gain the commonly understood benefit of such adaptation, such as allowing the user to verify the accuracy of the received command, as taught by Sheth [See ¶-56]. Further, motivation to do so would be to allow the user to confirm receipt and acceptance of the command.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Dupouy (US 6057845 A).
As to claim 3, Roy, and Sheth do not disclose "receiving the first user input on the display of the user device such that the first user-specified gesture is manually drawn onto the display of the user device, wherein the first interaction request is based on the first user input being provided on the display of the user device."
On the other hand, Dupouy does teach "receiving the first user input on the display of the user device such that the first user-specified gesture is manually drawn onto the display of the user device, wherein the first interaction request is based on the first user input being provided on the display of the user device."
Dupouy discloses that a user may draw a gesture symbol for the user device [See Col 10, Ln 34-52]. The user may provide the input via a touchscreen ("drawn onto the display of the user device") [See Col 11, Ln 36-39]. The symbol is drawn by the user as shown in Fig 7c [See Col 10, Ln 54-60]. The user may request a gesture be assigned to a command (first interaction request ) [See Col 9, Ln 41-59].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Dupouy's user drawn gesture.
Motivation to do so would be to allow the user to define custom gestures while remaining highly accurate, as taught by Dupouy [See Col 2, Ln 1-5].
As to claim 4, Roy, Sheth, and Dupouy disclose the computer-implemented method of claim 3, the receiving the first user instruction further comprising: presenting a list of available actions and a list of available gestures; [Dupouy, A list of command options are displayed to the user in step 612 [See Col 9, Ln 36-40]. A list of gestures may also be displayed to the user in step 608, sub-step 644 [See Col 9, Ln 31-36; Col 10, Ln 7-10]]
receiving the first user selection of the first action from the list of available actions; and [Dupouy, The user may select a command to assign to the universal command from the displayed list in step 616 [See Col 9, Ln 41-44]]
receiving a second user selection of the first user-specified gesture from the list of available gestures [Dupouy, The user may also select an existing gesture from the displayed list [See Col 10, Ln 19-22]].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Dupouy (US 6057845 A), in view of Ouyang et al (US 8196066 B1 thereafter "Ouyang").
As to claim 5, Roy, Sheth, and Dupouy do not teach "overriding a first application-specified gesture associated with the first action with the first user-specified gesture based on the second user selection of the first user-specified gesture such that the first website-specified response occurs upon receipt of the first user-specified gesture instead of upon receipt of the first application-specified gesture."
On the other hand, Ouyang does teach "overriding a first application-specified gesture associated with the first action with the first user-specified gesture based on the second user selection of the first user-specified gesture…"
Ouyang discloses that a user may modify (overriding) the gesture (first application-specified gesture) associated with a website shortcut [See Col 23, Ln 4-16]. The user may select a shortcut and then select an option (second user selection) to create a custom gesture (first user-specified gesture) for the shortcut [See Col 23, Ln 16-27]. The first gesture may be specified based on the input of a plurality of other users, and not specified by the current user [See Col 10, Ln 8-11].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, Sheth's confirmation message, and Dupouy's user drawn gesture to incorporate the teachings of Ouyang's modifying a default gesture.
Motivation to do so would be to allow a user to utilize an initial library of gesture-shortcuts while maintaining the ability to create custom gesture-shortcut associations, as taught by Ouyang [See Col 4, Ln 32-45].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Chen (US 20130300644 A1).
As to claim 6, Roy, and Sheth do not disclose "creating a custom user profile comprising an association between the first user-specified gesture and the first action."
On the other hand, Chen does teach "creating a custom user profile comprising an association between the first user-specified gesture and the first action."
Chen discloses that a server stores user profile for a particular user [See ¶-57-58]. The user profile stores learned gestures and their associated actions [See ¶-58-59]. Profiles may be generated by the server [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Chen's user profile.
Motivation to do so would be to provide a user with a customized user experience, as taught by Chen [See ¶-55].
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Dharwada et al (US 20110199386 A1 thereafter "Dharwada").
As to claim 7, Roy, and Sheth disclose the computer-implemented method of claim 1, further comprising: … the first website [Roy, A user may define ("request of a first linking") that a circle gesture (first user- specified gesture) causes a redirect  command to a "Contact" page (first website-specified response) within a website [See ¶-79]]
based on the receiving of the first acceptance message … [Sheth, The server determines the commands received and transmits a confirmation message to the user device [See ¶-55]].
However, Roy, and Sheth do not disclose "providing an interactive overlay to the first website… , wherein the interactive overlay is configured to receive the first user-specified gesture and send an instruction to the first website to trigger the first action upon receipt of the first user- specified gesture."
On the other hand, Dharwada does teach "providing an interactive overlay to the first website… , wherein the interactive overlay is configured to receive the first user-specified gesture and send an instruction to the first website to trigger the first action upon receipt of the first user- specified gesture."
Dharwada discloses that a semi-transparent overlay (interactive overlay) is displayed that provides the user with gesture paths that the user can trace for a specific command [See ¶-16]. The software may be executed on a server (first website) [See ¶-13]. A skilled artisan would understand that the gesture would be transmitted to the server since the server executes the software.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Dharwada's semi-transparent overlay.
Motivation to do so would be to help users intuitively identify actions that can be performed, as taught by Dharwada [See ¶-16].
As to claim 14, Roy, and Sheth disclose the computer-implemented method of claim 1, further comprising: receiving a second user instruction to associate a second action with a second gesture such that the second action occurs upon receipt of the second gesture, [Roy, A user may define custom gestures (second gesture) that cause a specific website command (second action) [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-32, 38, and 42]]
wherein the second gesture relates to a second user input on the display of the user device, creating a second interaction request based on the second user instruction; [PINO 106 receives the user gesture definition (second interaction request) that causes a command within a website (e.g. initiating a purchase) [See ¶-79]]
sending the second interaction request to the first website, wherein the first website further comprises a second website-specified response associated with a second website-specified user input such that the second website-specified response is configured to occur upon receipt of the second website-specified user instruction, [Roy, PINO 106 may reside within the service provider 116 and integrated into a website [See ¶-38, 42]. PINO 106 receives the user gesture definition that causes a command within a website (e.g.  initiating a purchase) [See ¶-79]]
wherein the second interaction request includes a request of a second linking of the second gesture to the second website-specified response, and wherein the second linking is based on the first website determining that the second action corresponds to the second website-specified response and permitting the second action upon the receipt of the second gesture; [Roy, A user may define ("request of a second linking") that a gesture (second gesture) causes initiating a purchase (second website-specified response) within a website [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives and stores the personalized user command ("first website determining that the second action corresponds to the second website-specified response") [See ¶-44]]
receiving a second acceptance message from the first website that indicates that the second gesture has been successfully linked to the first website-specified response; … [Sheth, a user may provide hand-writing input and is transmitted to a server (website) [See ¶-54-55]. The server determines commands received and transmits a confirmation message to the user device [See ¶-55]. It would have been obvious to apply Sheth's teachings to transmit a confirmation message of the second assignment of a input event to a specific website action, taught by Roy].
However, Roy, and Sheth do not teach "sending an interactive overlay to the first website, wherein the interactive overlay is configured to identify receipt of the first user-specified gesture and the second gesture."
On the other hand, Dharwada does teach "… wherein the interactive overlay is configured to identify receipt of the first user-specified gesture and the second gesture."
Dharwada discloses that a semi-transparent overlay (interactive overlay) is displayed that provides the user with gesture paths that the user can trace for a specific command [See ¶-16]. The software may be executed on a server (first website) [See ¶-13]. A skilled artisan would understand that the server would provide the overlay to the website in order for it to be displayed to the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Dharwada's semi-transparent overlay.
Motivation to do so would be to help users intuitively identify actions that can be performed, as taught by Dharwada [See ¶-16].
Roy, Sheth, and Dharwada do not explicitly teach "sending an interactive overlay to the first website…"
However, in view of Roy's teachings that the server provides the PINO 106 and websites and Dharwada's disclosure that the software may be executed on a server (first website) [See ¶-13]. It would have been obvious for the server to provide the overlay to the website in order for it to be displayed to the user as an overlay to the website.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, Sheth's confirmation message, and Dharwada's semi-transparent overlay to incorporate transmitting the overlay.
Motivation to do so would be to provide users of a website with the actions that can be performed.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Hastings et al (US 20170286385 A1 thereafter "Hastings").
As to claim 8, Roy, and Sheth do not disclose "sending a user interface instruction to the first website, wherein the user interface instruction instructs the first website to dedicate a portion of the display of the user device presenting the first website for receiving the first user-specified gesture."
On the other hand, Hastings does not explicitly teach "sending a user interface instruction to the first website, wherein the user interface instruction instructs the first website to dedicate a portion of the display of the user device presenting the first website for receiving the first user-specified gesture."
However, Hastings discloses that the user may select an ink mode control 210 to enable a smart ink mode for the web browser 110 [See ¶-45]. Enabling the smart ink mode allows the user to manipulate web page 204 that is shown [See ¶-45]. The smart ink mode also enables the web page 204 to function as an ink canvas (dedicate a portion) [See ¶-45]. It would have been obvious to transmit the smart ink mode enablement signal to the web page 204 in view of Roy's teachings that the website implements and stores the gesture commands.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Hastings' smart ink mode.
Motivation to do so would be to enable the structure of the website to be considered when applying ink to a web page, as taught by Hastings [See ¶-48]. Additional motivation to do so would be to reduce the operations required to place a webpage in an editable form, as taught by Hastings [See ¶-23].
As to claim 9, Roy, and Sheth disclose the computer-implemented method of claim 1, wherein: … the first website permits receipt of a first web site-specified user input on the first webpage and receipt of the first user-specified gesture on the first webpage … [Roy, The user may provide a circle gesture (first web site-specified user input) on a website (first website/ first webpage) and cause a redirect to a contact page [See ¶-79]. The website shown functions as the first website and first webpage because a website includes one or more webpages].
However, Roy, and Sheth do not disclose "the first website comprises a first webpage and a second webpage, and the first website permits … receipt of the first user-specified gesture on the first webpage and the second webpage." (Emphasis added.)
On the other hand, Hastings does teach "the first website comprises a first webpage and a second webpage, and the first website permits … receipt of the first user-specified gesture on the first webpage and the second webpage." (Emphasis added.)
Hastings shows Figs 3 and 5 webpage 204 (first webpage) and 504 (second webpage) respectively [See ¶-44, 58]. A skilled artisan would understand that webpages 204 and 504 are from the same website (first website), i.e. "contoso.com". The user may provide the inking input on webpage 204 and 504 [See ¶-50-51, 59-60].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Hastings' smart ink mode.
Motivation to do so would be to enable the structure of the website to be considered when applying ink to a web page, as taught by Hastings [See ¶-48]. Additional motivation to do so would be to reduce the operations required to place a webpage in an editable form, as taught by Hastings [See ¶-23].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Ouyang et al (US 8196066 B1 thereafter "Ouyang").
As to claim 10, Roy, and Sheth disclose the computer-implemented method of claim 1, wherein: the first website comprises a first website-specified gesture associated with the first action… [Roy, A service provider may specify gestures (first website-specified gesture) that cause specific actions/instructions on a web page [See ¶-43]].
However, Roy, and Sheth do not teach "… the first website overrides the first website-specified gesture with the first user-specified gesture such that the first action occurs upon receipt of the first user-specified gesture instead of upon receipt of the first website-specified gesture."
On the other hand, Ouyang does teach "… the first website overrides the first website-specified gesture with the first user-specified gesture such that the first action occurs upon receipt of the first user-specified gesture instead of upon receipt of the first website-specified gesture."
Ouyang discloses that a user may modify (overrides) the gesture (first website-specified gesture) associated with a website shortcut [See Col 23, Ln 4-16]. The user may select a shortcut and then select an option to create a custom gesture (first user-specified gesture) for the shortcut [See Col 23, Ln 16-27]. The first gesture may be specified based on the input of a plurality of other users, and not specified by the current user [See Col 10, Ln 8-11].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Ouyang's modifying a default gesture.
Motivation to do so would be to allow a user to utilize an initial library of gesture-shortcuts while maintaining the ability to create custom gesture-shortcut associations, as taught by Ouyang [See Col 4, Ln 32-45].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Rothrock (US 20170359407 A1).
[Examiner's note: The limitation "comprises a tag, a text path, or an identifier" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "tag" teaches the entire limitation]
As to claim 11, Roy, and Sheth disclose the computer-implemented method of claim 1, wherein the first interaction request … to link the first user- specified gesture to the first website-specified response [Roy, A user may define that a circle gesture (first user- specified gesture) causes a redirect command to a "Contact" page (first website-specified response) within a website [See ¶-79]. PINO 106 may reside within the service provider 116 and is integrated into a website [See ¶-38, 42]. PINO 106 receives and stores the personalized user command [See ¶-44]].
However, Roy, and Sheth do not disclose "wherein the first interaction request comprises a tag, …"
On the other hand, Rothrock does teach "wherein the first interaction request comprises a tag, …"
Rothrock discloses that a command (first interaction request) transmitted to a server (website) is tagged with a source identifier (tag) [See ¶-37]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Rothrock's source identifier tag.
Motivation to do so would be to allow the server to determine the client device that generated the command, as taught by Rothrock [See ¶-37].
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20120198026 A1 thereafter "Roy"), in view of Sheth et al (US 20150036928 A1 thereafter "Sheth"), in view of Megiddo et al (US 20120072850 A1), in view of Dharwada et al (US 20110199386 A1 thereafter "Dharwada").
As to claim 16, Roy, and Sheth do not disclose "wherein the first website presents a plurality of records and a website feature such that the website feature corresponds to performing a website action with respect to the plurality of records upon selection of the website feature, the method further comprising: providing an interactive overlay for receiving the first user-specified gesture; receiving the first user-specified gesture; after receiving the first user-specified gesture, presenting the website feature for a first user selection."
On the other hand, Megiddo does teach "wherein the first website presents a plurality of records and a website feature such that the website feature corresponds to performing a website action with respect to the plurality of records upon selection of the website feature, … receiving the first user-specified gesture; after receiving the first user-specified gesture, presenting the website feature for a first user selection."
Megiddo discloses that a website with a cars list (plurality of records) is displayed [See ¶-24]. The user may hover (first user-specified gesture) over a control element 208 and cause a menu 230 to be displayed [See ¶-27]. As shown in Fig 2, menu 230 includes a plurality of functions, e.g. edit data in a spreadsheet, tracking data, chart results (respectively website feature) [See ¶-27, 31-32].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, and Sheth's confirmation message to incorporate the teachings of Megiddo's web page behavior enhancement control menu.
Motivation to do so would be to allow users to perform various actions on the presented data and other data, as taught by Megiddo [See ¶-22].
However, Roy, Sheth, and Megiddo do not teach "the method further comprising: providing an interactive overlay for receiving the first user-specified gesture".
On the other hand, Dharwada does teach "the method further comprising: providing an interactive overlay for receiving the first user-specified gesture".
Dharwada discloses that a semi-transparent overlay (interactive overlay) is displayed that provides the user with gesture paths that the user can trace for a specific command [See ¶-16]. The software may be executed on a server (first website) [See ¶-13]. A skilled artisan would understand that the gesture would be transmitted to the server since the server executes the software.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, Sheth's confirmation message, and Megiddo's web page behavior enhancement control menu to incorporate the teachings of Dharwada's semi-transparent overlay.
Motivation to do so would be to help users intuitively identify actions that can be performed, as taught by Dharwada [See ¶-16].
As to claim 17, Roy, Sheth, Megiddo, and Dharwada disclose the computer-implemented method of claim 16, wherein the website feature includes one or more sub-website features, [Megiddo, As shown in Fig 2, menu 230 includes a plurality of functions, e.g. edit data in a spreadsheet, tracking data, chart results (respectively website feature) [See ¶-27, 31-32]. Fig 2 shows that the tracking menu 232 provides a plurality of tracking options, e.g. track price, track Reviews, track availability (one or more sub-website features) [See ¶-27]]
the method further comprising: receiving the first user selection of the website feature, presenting the one or more sub- website features for second user selection [Megiddo,  The user may select one of the displayed tracking options, e.g. track price [See ¶-28]].
As to claim 18, Roy, Sheth, Megiddo, and Dharwada do not explicitly disclose "wherein the first action relates to selecting the sub-website feature."
However, it would have been obvious to make Megiddo's control element 208 selection as the selected command for Roy's gesture. Roy describes that a link selection command may be defined to select any link [See ¶-79]. The broadest reasonable interpretation of "relates to selecting the sub-website feature" does not preclude the display of menu 230 which is used to access tracking menu 232 (sub-website feature). The combination would teach the limitation by providing Megiddo's menu 230 based on a gesture defined by Roy's teachings.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roy's website gesture customization, Sheth's confirmation message, Megiddo's web page behavior enhancement control menu, and Dharwada's semi-transparent overlay to incorporate the teachings of Megiddo's selection action as Roy's gesture command.
Motivation to do so would be to enable the user to quickly activate the control element and view menu 230.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173